Eao, C. J.
In accordance witb stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of parts, in chief value of metal, of lawn sprinklers, dedicated for use on such lawn sprinklers, similar in all material respects to those the subject of The Durst Mfg. Co., Inc. v. United States (50 CCPA 56, C.A.D. 820), and that the items of merchandise marked “B” covered by the foregoing protests consist of nozzles in chief value of brass, similar in all material respects to those the subject of United States v. Lipman’s (52 CCPA 59, C.A.D. 859), the claims of the plaintiffs were sustained.